Voto particular disidente de emitido por la
Jueza Presi-denta Señora Fiol Matta.
En la Resolución que hoy se certifica, la mayoría de los Jueces y Juezas ordena la celebración de una vista oral para atender dos preguntas de estricto derecho sobre las cuales, al día de hoy, se han circulado varias ponencias que recogen el análisis jurídico y las conclusiones de todos los miembros del Tribunal sobre este asunto. Este curso de acción que hoy se ordena posterga innecesaria e injustifi-cadamente la disposición de los casos que nos ocupan y no responde a los fundamentos de la Regla 4(c) del Regla-mento de este Tribunal, que regula lo relativo a la celebra-ción de una vista oral.(1)
Como señala la Regla 4(c) de nuestro Reglamento, tene-mos la potestad para ordenar, motu proprio o a solicitud de parte, que se celebren vistas orales en los casos ante nuestra consideración.(2) Estas vistas pueden servir para aclarar im-*140portantes dudas que tengan los miembros del Tribunal so-bre el caso por adjudicar y arrojar luz en torno a asuntos que no estén claros y dificulten la toma de una decisión final.
Sin embargo, las vistas orales pierden toda utilidad cuando ya los miembros del Tribunal tienen sus criterios formados y están claras las posiciones de cada uno de ellos y ellas. Así lo reconocimos en el 1976, cuando nos expresa-mos sobre las bondades de las enmiendas introducidas al Reglamento del Tribunal Supremo de 1963, que suprimía la necesidad de vistas orales automáticas en las apelacio-nes presentadas ante este Foro. En esa ocasión, en Pueblo v. Flores Rosa, puntualizamos en la poca utilidad de los argumentos orales, “salvo en algunos casos en que una vez recibidos los alegatos de las partes, persiste un área de penumbra digna de ser analizada y expresada mediante argumento oral de los litigantes”.(3)
Ese no es el escenario que tenemos ante nuestra consideración. En el presente caso, los argumentos de las partes han sido repetidos una y otra vez en los alegatos de cada uno de los casos consolidados. Más aún, nuestro pro-ceso deliberativo ha llegado a tal punto que los miembros de este Tribunal han evaluado, discutido y expresado por escrito sus posturas sobre la controversia de autos y estos escritos revelan un criterio mayoritario en cuanto a la dis-posición del caso, aunque difieren en sus fundamentos.
Según expresó el Juez Asociado Señor Martínez Torres en Brito Díaz et al. v. Bioculture et al., “[l]os beneficios de una vista oral para ilustrar al Tribunal y esclarecer la con-troversia son indudables. Sin embargo, su valor se desva-nece después que el Tribunal decidió”.(4) En este caso, que no quepa duda, el Tribunal ya decidió. Procede entonces hacer lo que desde 1980 se acordó para situaciones en las que hay mayoría en cuanto a confirmar o revocar, pero nin-*141guna ponencia tiene votos suficientes para ser opinión del Tribunal. En aquel entonces, el Juez Presidente José Trías Monge explicó al Secretario General de este Tribunal, Ledo. Ernesto L. Chiesa, que “[l]a norma aquí debe ser emitir una sentencia en la que se relaten los hechos del caso, los planteamientos de las partes y, finalmente, se ex-prese el dictamen del Tribunal”. (Enfasis suplido).(5)
Durante la consideración de los méritos de los casos con-solidados, tuvimos la oportunidad de evaluar la ponencia que se preparó y se circuló al Pleno como proyecto de Opi-nión de este Tribunal. Cada una de las Juezas y los Jueces tuvimos el tiempo dispuesto por nuestro reglamento para votar, hacer sugerencias y para acogernos al término dis-puesto por las reglas para expresar nuestros criterios por escrito.(6) En vista de ello, lo procedente era certificar la decisión de la mayoría de los miembros de este Tribunal, por divididos que fuesen los fundamentos.
La celebración de la vista oral en este caso significa rei-niciar todo el trámite que han seguido los casos consolida-dos ante este Tribunal desde que quedaron sometidos para adjudicación hace poco más de un año. Lo anterior queda evidenciado en las propias preguntas que formula el Tribunal en la Resolución que hoy se certifica. Estas preguntas giran en torno a asuntos de estricto derecho para cuya eva-luación no hace falta la celebración de una vista oral.(7) Basta examinar los alegatos de las partes para ver contes-tadas las preguntas cuyas respuestas supuestamente se obtendrán en la vista ordenada.
Para la mayoría, en este caso, aparentemente, el tiempo no apremia. Según indica la Resolución, la vista se ha se-ñalado para el 1 de marzo del año entrante. La Regla 5(a) *142de nuestro Reglamento dispone que una vez concluya la vista oral, el pleno del tribunal debe reunirse en conferen-cia el mismo día para discutir el caso en los méritos. Allí, cada juez y jueza deberá presentar su posición y el caso se asignará al juez o jueza cuya propuesta obtenga la mayoría.(8) En ese momento, comenzará nuevamente el proceso de confeccionar y circular la propuesta de opinión mayoritaria y los plazos que nuestro Reglamento provee para votar o acogerse a término, que pueden sumar meses adicionales.
Resulta evidente que posponer la decisión del presente caso a los fines de celebrar una vista oral no solo atenta contra el principio de economía procesal, sino que es un ejer-cicio fútil, cuyo único resultado será el atraso inexplicable y exagerado de la resolución de los casos consolidados. Por esa razón, disiento del curso de acción de la mayoría del Tribunal.

 4 LPRAAp. XXI-B, Regla 4(c).


 íd.


 Pueblo v. Flores Rosa, 106 DPR 479, 483 (1976).


 Brito Díaz et al. v. Bioculture et al., 184 DPR 350, 355 (2012).


 Véase Carta del Juez Presidente Señor José Trías Monge al licenciado Ernesto L. Chiesa, Secretario General del Tribunal Supremo, 11 de mayo de 1980, pág. 2.


 4 LPRAAp. XXI-B, R. 5(b).


 Inclusive, estas preguntas han sido anteriormente atendidas y resueltas por este Tribunal. Véase Coop. Seg. Múlt. v. E.L.A., 180 DPR 655 (2011).


 4 LPRAAp. XXI-B, R. 6(a).